DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is acknowledged by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites “an faulty state” in line 14. The underlined phrase has  typographical error and should be written as “a faulty state”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Suzuki et al. (US 2010/0085020),  hereinafter Suzuki.
As to claim 1, Suzuki discloses in figure 2, charging system comprising [see figure 2; reduced below]:-

    PNG
    media_image1.png
    395
    579
    media_image1.png
    Greyscale

a battery pack [battery pack 10; ¶0057] configured to be detachably attached to an electric working machine [see ¶0012-0013, ¶0043, ¶0057]; and 

    a battery [Battery ( 31); see ¶0057] configured to be charged with charging power supplied from the charger; and 
an information output circuit [microcomputer (32)] configured to output faulty state information in response to the battery pack being in a first faulty state [abnormal state; ¶00150], the faulty state information indicating that the battery pack is in the first faulty state [abnormal state; see ¶00149], the information output circuit being configured to output the faulty state information in response to (i) the battery pack not being in the first faulty state and also (ii) the information output circuit receiving an faulty state information request, and the faulty state information request requesting the battery pack to output the faulty state information, and the charger including: a charging power generation circuit configured to generate the charging power [noted that the microcomputer outputs battery abnormality which is considered faulty]; 
a charging control circuit configured to transmit the faulty state information request [the microcomputer of the battery charger requests the microcomputer of the battery pack status information; see ¶0006] ; and a reception circuit configured to receive the faulty state information [see ¶006-007, ¶0126-128 and  ¶00149; see figure 3A, “Requesting Charge Control Data” and receiving “Request Data”].
As to claim 2, Suzuki discloses in figure 2, wherein the information output circuit is configured to output non-faulty state information in response to the battery pack not being in the first faulty state [abnormal state, such as over-voltage, under voltage; see ¶00164-0067], the non- faulty state information indicating that the battery pack is not in the first faulty state, wherein the 
           As to claim 3, Suzuki discloses in figures 2-10, wherein the first function includes permitting output of the charging power to the battery pack, and wherein the second function includes inhibiting output of the charging power to the battery pack [noted that Suzuki discloses checking battery status and performing charging or charge inhibiting functions; ¶0164-0170].
              As to claim 4, Suzuki discloses in figures 2-10,  wherein the charging control circuit is configured to execute a faulty state information request process, an operation information acquisition process, and a first diagnosis process, the faulty state information request process including a process of transmitting the faulty state information request, the operation information acquisition process including a process of acquiring operation information in response to the reception circuit receiving the faulty state information, the faulty state information being 
           As to claim 5, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a faulty state information confirmation process, the faulty state information confirmation process including a process of determining whether the reception circuit has received the faulty state information transmitted in response to the faulty state information request process [noted that the battery pack and the charger communicates or shares battery status information. The battery is checked to determine  battery non-faulty state/normal state or faulty and abnormal state. The normal state is the state where the battery is  in the charging range and the abnormal state is when the battery is outside the charging range. When abnormal/faulty state is detected, charging prohibited or stopped otherwise battery charging commences or continues; see ¶0164-0170].
           As to claim 6, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a communication error process in response to a determination that the reception circuit has not received the faulty state information in the faulty state information confirmation process [see ¶00163].
As to claim 7,  Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a second diagnosis process in response to the reception circuit receiving the non-faulty state information, the second diagnosis process including, a process of diagnosing whether a third function is properly performed in the charger [the charge stop process can be considered as a third function; ¶0105-¶016]
             As to claim 8, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a removing request process, the removing request process including a process of transmitting a removing request to the battery pack in response to execution of the operation information acquisition process by the charging control circuit, and wherein the information output circuit is configured to output the non-faulty state information in response to receiving the removing request by the battery pack that is not in the first faulty state [noted that when the battery is at full charging state battery removing process begins and battery is removed from the charger; see ¶016-0170].
              As to claim 9.  Suzuki discloses in figure 2, wherein the charging system further includes an electric power path configured to supply the charging power to the battery pack, and wherein the functional circuit includes: a switch circuit [switch 74] configured to establish the electric power path in response to receiving a first drive signal [driving signal from the Relay (75)] , the switch circuit being configured to interrupt the electric power path in response to not receiving the first drive signal; and a first forcible interruption circuit configured to disable the first drive signal to thereby interrupt the electric power path through the switch circuit in response to the reception circuit receiving the faulty state information [see ¶0105].
            As to claim 10, Suzuki discloses in figure 2, wherein the charging control circuit is configured to output the first drive signal in response to the reception circuit receiving the non-
         As to claim 14, Suzuki discloses in figure 2, wherein the first faulty state corresponds to: a state of the battery pack in which discharge from the battery should be stopped; and/or a state of the battery pack in which charging of the battery should be stopped [¶0105-¶016].
          As to claim 15, Suzuki discloses in figure 2, wherein the first faulty state corresponds to: a state of the battery pack in which a voltage value of the battery is less than a voltage lower limit value; a state of the battery pack in which a value of a discharge current from the battery exceeds a current upper limit value; and/or a state of the battery pack in which a temperature of the battery exceeds an upper limit temperature [see ¶00172-¶00173; checked the temperature range and determine the battery is in a chargeable temperature range if the battery is outside the rechargeable temperature range determine that the battery is abnormal or faulty state].
                As to claim 16 , Suzuki discloses in figure 2, a battery pack comprising [see figure 2] : a terminal [terminals (11 and 12)configured to be selectively connected to one of an electric working machine [¶0059]  and a charger [charger (20): ¶0058]; a battery [battery (31); ¶0057] configured to be charged with charging power supplied from the charger; and 
            an information output circuit [Microcomputer (32); ¶0066] configured to output faulty state information in response to the battery pack being in a first faulty state [abnormal state], the faulty state information indicating that the battery pack is in the first faulty state, the information output circuit being configured to output the faulty state information in response to (i) the battery pack not being in the first faulty state [ abnormal state, such as over-voltage, under voltage; see ¶00164-0067 can be considered as faulty state; see ¶0164-0067]  and also (ii) the information 
               As to claim 17, Suzuki discloses in figure 2, a charger comprising [see figure 2, element 20]: 
            a terminal  [terminals (21) and (22) ] configured such that a battery pack is detachably connected to the terminal, the terminal being configured to supply charging power to the battery pack [see figure 2, ¶0061] and the battery pack [battery pack (10)]  being configured to be detachably connected to an electric working machine; a charging power generation circuit  [Input rectifier circuit (71); ¶0107] configured to generate the charging power; a charging control circuit [Microcomputer (76) ]  configured to transmit a faulty state information request, the faulty state information request requesting the battery pack to output faulty state information, the battery pack being configured to output the faulty state information in response to the battery pack being in a first faulty state [ abnormal state, such as over-voltage, under voltage; see ¶00164-0067], the faulty state information indicating that the battery pack is in the first faulty state, the battery pack being configured to output the faulty state information in response to (i) the battery pack not being in the first faulty state and also (ii) the battery pack receiving the faulty state information request from the charger; and a reception circuit configured to receive the faulty state information [see ¶006-007, ¶0126-128 and  ¶00149; see figure 3A, “Requesting Charge Control Data” and receiving “Request Data”]..
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859